Citation Nr: 1626506	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-25 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty with the Marines from July 1959 to July 1963 and with the Navy from August 1965 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The issue of entitlement to service connection for psychiatric disability, claimed as PTSD, is addressed in the REMAND section that follows the below ORDER section of this decision.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability cannot be reasonably disassociated from his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran contends he has a bilateral hearing loss disability due to his active duty service.  In his January 2011 claim, the Veteran stated that as a gunner he trained officers in weapons and tactics and that he was around planes and gunfire his entire time in the service. 

His service personnel records reflect that his occupational specialties were machine gunner during the period of service from July 1959 through July 1963, electronics technician during the period of service from August 1965 to August 1968, law enforcement during the period of service from August 1968 to May 1974, and master at arms during the period of service from May 1974 to May 1981.  The Veteran's personnel records also include a June 1967 memorandum commending his outstanding performance while participating in patrol plane operations in a combat zone off the coast of Vietnam from December 1966 to June 1967.

The only available service treatment records are from the Veteran's first period of active duty service and are dated from July 1959 to July 1963.  In a June 1959 medical history form, the Veteran denied ear trouble or running ears.  At his June 1959 entrance examination and July 1963 separation examination, whispered voice tests revealed hearing of 15/15 bilaterally; no audiograms were performed.  A July 1959 audiogram reflects normal hearing for VA purposes bilaterally.

In an October 2009 letter sent to the Veteran in connection with other disability claims, he was informed that VA was unable to locate all his service treatment records and that further attempts to locate them would be futile.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In March 2011, the Veteran sought treatment for hearing loss and acknowledged significant hazardous noise exposure while serving on active duty.  An audiogram revealed a bilateral hearing loss disability as defined by VA regulation.

At a September 2011 VA audio examination, the examiner diagnosed bilateral sensorineural hearing loss, as defined by VA regulation.  The Veteran indicated his hearing loss began in 1961 and that he was exposed to rifles, machine guns, aircraft engines, explosives, and rocket launchers, with and without the use of hearing protection while in service.  He acknowledged post-service noise exposure including eight years of weapons training and pistol team, four years in law enforcement, being around motorcycles, and attending concerts, with and without the use of hearing protection.  The examiner was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss disability without resorting to speculation, explaining that the Veteran's service treatment records were incomplete.  The examiner noted that while an enlistment audiogram reflected normal hearing, there were no other audiograms located in the Veteran's claims file and although spoken and/or whispered voice test results were 15/15 in July 1959 and June 1963, those tests are not reliable.

Although the majority of the Veteran's service treatment records are not available, the Veteran's statements and his service personnel records are sufficient to establish his noise exposure in service.  The Board also accepts the Veteran's statement that he began to experience difficulty hearing in 1961 to be competent and credible.  Finally, the Board notes that there is no medical opinion of record indicating that the Veteran's hearing loss is unrelated to service.  Therefore, the Board concludes that the evidence in support of the claim is at least in equipoise with that against the claim, and the Veteran is entitled to service connection for his bilateral hearing loss disability.  


ORDER

Service connection for a bilateral hearing loss disability is granted.




REMAND

The Veteran was afforded a VA psychiatric examination in September 2011 and the psychiatrist diagnosed an anxiety disorder, not otherwise specified (NOS), and a depressive disorder, NOS.  The Veteran indicated that he attempted suicide in 1978 when he mixed alcohol and pain killers, ended up in the emergency room, and was hospitalized for two weeks.  He also reported combat service in Vietnam where he "witnessed death" and "carried bodies . . . [of] dead and wounded soldiers."  The examiner found that reported stressor of combat service in Vietnam met Criterion A to support a diagnosis of PTSD; however, the Veteran did not meet the full criteria for a diagnosis of PTSD under DSM-IV criteria.  The examiner determined that the Veteran's diagnoses of an anxiety disorder, NOS, and a depressive disorder, NOS, were "less likely as not" caused by or related to his conceded stressor of fear of hostile military or terrorist activity because there was no objective evidence of mental illness while in service, the Veteran's anxiety and depression appeared to be related to the Veteran's post-service medical conditions and unexpected death of a family member, and the Veteran had a long, successful military career and continued to work for several years following separation from service.

In June 2014, an addendum psychiatric medical opinion was requested because the examiner overlooked an October 1959 service treatment note documenting that the Veteran was experiencing insomnia and nervousness.  Instructions to the examiner included a note that a significant portion of the Veteran's service treatment records (from 1965 to 1981) were unavailable and that the Veteran reported being treated for mental symptoms in 1968 and 1969.  Following a review of that memorandum and the evidence, the examiner determined the opinion remained the same as there was no objective medical evidence that the symptoms of insomnia and nervousness reported in 1959 developed into a chronic condition.

The Board finds the reasoning in the September 2011 and June 2014 opinions, taken together, is inadequate.  First, in providing a negative opinion, the examiner completely discounted the Veteran's statements that he sought mental health treatment in 1968 and 1969 and that he attempted suicide during active duty service in 1978.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that a VA examiner impermissibly ignored a Veteran's lay assertions that he sustained a back injury during service); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").  Instead, the examiner relied solely on objective medical evidence, or lack thereof.  In that regard, even upon being informed that a large majority of the Veteran's service treatment records were unavailable, the examiner continued to base the negative opinion on the lack of objective medical evidence of chronic mental health symptoms.  As such, these opinions are inadequate and a new examination and opinion are required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Notably, VA regulations governing psychiatric disorders were recently amended to state that a diagnosis of a mental disorder must conform to the DSM-5, rather than the DSM-IV, for claims certified to the Board on or after August 4, 2014.  See 38 C.F.R. § 4.125(a) (2015); see also 79 Fed. Reg. 45094 (Aug. 4, 2014); 80 Fed. Reg. 14308 (Mar. 19, 2015).  The Veteran's claim was certified to the Board in March 2016; therefore, any psychiatric disorder diagnoses rendered must conform to DSM-5 criteria.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.  Specifically, with regard to the Veteran's report of a 1978 hospitalization due to a suicide attempt, the Veteran's service personnel records contain a September 1978 performance evaluation, which was not signed by the Veteran, and documents that it was mailed to him due to hospitalization.  On remand, the Veteran must be contacted to determine where he was hospitalized in 1978, where he sought mental health treatment in 1968 and 1969, and to provide him with medical authorization forms to be completed and returned to VA to enable VA to request any relevant private medical records.  While the Board recognizes that it has previously been determined that the Veteran's service treatment records are unavailable, clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC must send the Veteran a letter asking him to identify the facility where he was hospitalized for a suicide attempt in 1978 and the facility where he sought mental health treatment in 1968 and 1969.  This letter must also ask the Veteran to identify any other relevant private mental health treatment facilities that may have relevant records.  The Veteran must also be provided and requested to complete, sign and return any authorizations necessary for VA to obtain private records on his behalf.   

2.  Then, RO or AMC should undertake appropriate development to obtain any identified outstanding medical records pertinent to the Veteran's claim.  Regardless of the Veteran's response regarding records, the RO or AMC must obtain all of the Veteran's VA treatment records from February 2012 to the present.

3.  Then, the Veteran should be provided a VA examination by a psychiatrist or a psychologist, other than the examiner who performed the September 2011 examination, to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should first identify all acquired psychiatric disorders under the DSM-5 criteria that have been present during the period of the claim (from August 2010 to the present).

With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in or is otherwise etiologically related to the Veteran's active service.

For purposes of the opinion(s), the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.  

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


